DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-17, and 19-22, as recited in an amendment filed on March 11, 2021, were previously pending and subject to a final office action mailed on May 21, 2021 (the “May 21, 2021 Final Office Action”).  On September 20, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant amended claims 1, 13, and 19 (the “September 20, 2021 RCE”).  Claims 1-8, 10-17, and 19-22, as recited in the September 20, 2021 RCE, were pending and subject to an Allowability Notice filed on October 15, 2021 (the “October 15, 2021 Allowability Notice”).
On January, 13, 2022, Applicant filed a filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant submitted an information disclosure statement for review (the “January 13, 2022 RCE”).  Claims 1-8, 10-17, and 19-22, as recited in the September 20, 2021 RCE, were not amended in the January 13, 2022 RCE.  Therefore, claims 1-8, 10-17, and 19-22 are pending and subject to the Allowability Notice below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022 was considered by the examiner and is in compliance with the provisions of 37 CFR 1.97(b)(4).

Response to Applicant’s Remarks
Upon further consideration and based on Applicant’s amendments and remarks submitted in the September 20, 2021 RCE, the rejections of claims 1-8, 10-17, and 19-22 under 35 U.S.C. § 103 were 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-8, 10-17, and 19-22 are deemed to be allowable over the prior art for the following reasons.

Howard et al. (Pub. No. US 2012/0065990) teaches a system for maintaining drug information (see Abstract), with a host computer which includes software for allowing a user to create a drug library and connect the PC to a plurality of infusers 12 and begin data transfer between the PC and the infusers (i.e., a system for managing a drug library within a clinical environment, the system including a plurality of infusion pumps). See Howard, paragraph [0042].  For example, the active drug library can be downloaded from the PC to the connected infusers (i.e., managing a drug library within a clinical environment, where the infusion pumps store the drug library data). See id.  In addition, data can also be transferred from the infuser to the PC. See Howard, paragraph [0042].  For example, event and alarm logs can be uploaded from connected infusers to the PC. See id.  Paragraph [0084] also teaches that the system includes a DrugLibraryManager (DLM) (i.e., a drug library manager) interacts at a high-level with RuleSetDataItem (RSDI). Paragraph [0064] teaches that a library that can be edited is termed a worksheet and many different worksheets can exist (i.e., a plurality of sets of worksheet data), and paragraph [0046] teaches that drug libraries can be archived and used again when developing or editing worksheets (i.e., the worksheets can be stored).  Paragraph [0039] teaches that the invention allows a facility to customize a drug library for use with an infusion pump (i.e., generating first customized drug library data).

Moskal (Pub. No. WO 2019/219290), hereinafter referred to as “Moskal ('290)”, teaches a compiler system which includes a processing circuit that may be configured to read a drug library, identify a type of patient device from a plurality of prestored patient device types, select a compiler i.e., formatting the drug library according to a pump-specific format that is different depending on the type of device). See Moskal (‘290), p. 3, lines 1-9.  The processing circuit may be configured further to use the selected program to translate the drug library from the first format into a selected second format, store the translated drug library in the second format and distribute the translated drug library in the second format to a patient device of the identified type. See id.  Therefore, since the distribution server may provide the ability to compile the a drug library into different formats in order to serve different pumps, one of ordinary skill in the art would recognize that the compiler system taught by Moskal (‘290) would format a drug library into a pump-specific format that is associated with both (i) “a first infusion pump type” and (ii) “a second infusion pump type”, as described in Applicant’s claimed invention.  Page 14, lines 22-26, teach that this feature is beneficial for enabling users to produce drug libraries for very different pump types and families through the use of virtually the same and common interface, which simplifies the management of deployment environments that include a variety of infusion pumps.

Moskal (Pat. No. US 10,740,436), hereinafter referred to as “Moskal (‘436)”, teaches systems and methods for distributing data sets for medical devices. See Col. 1, lines 14-17.  Column 3, lines 13-26 teach that the medical devices may be infusion pumps and the certain examples determine and/or update a data set distribution policy associated with a medical device data management system.  If a data set distribution policy has been created, then a new or uploaded data set (e.g., a new or updated drug library) can be distributed to one or more medical devices. See id.  Column 7, lines 54-67 teach that the medical device control 700 includes a version evaluator 710, a downloader 720, a programmer 730, a status evaluator 740, and a controller 750.  Id.  The version evaluator 710 receives information regarding a target data set and compares version information for the target data set (i.e., the target drug library) to version information for one or more data sets residing at the medical device (see, the above described i.e., the drug library residing on the medical device). Id.  If the version evaluator 710 determines that the target data set is of a different version than a data set currently active, programmed, and/or downloaded to the medical device 700 (i.e., determining that the infusion message is associated with a prior version of the first customized drug library data), then the version evaluator triggers the downloader 730 to download the target data set.

Frank Doesburg et al., Improved Usability of a Multi-Infusion Setup Using a Centralized Control Interface: A Task-Based Usability Test, 2017, PLoS ONE 12(8): e0183104. https://doi.org/10.1371/journal.pone.0183104 (hereinafter referred to as “Doesburg”), proposes that its bedside central control interface that controls all intravenous (IV) infusion pumps outperformed the conventional control in terms of fewer user actions and fewer user errors, with no difference in task execution times. See p. 1, Abstract.  For example, the central user interface performs actions that would normally be performed directly on each infusion pump’s user interface, such as changing an infusion rate, and forwarding other appropriate commands to each individual pump under its control (i.e., a system for managing a plurality of infusion pumps).  See p. 2, first full paragraph.

However, Howard; Moskal (‘290); Moskal (‘436); and Doesburg do not teach a system and method, comprising: (1) “determining that the infusion message is associated with a prior version of first customized drug library data based at least partly on data included in the infusion message being unresovable using the generalized drug library data”; (2) “converting the infusion message to a standardized message using a prior version of generalized drug library data that corresponds to the prior version of first customized drug library data”; and (3) “merging data from the standardized message with data representing a current state of the first infusion pump”, in combination with the other limitations described in independent claims 1, 13, and 19.

claims 1, 13, and 19, as recited in the September 20, 2021 RCE, are considered to be novel and non-obvious over the prior art.  Dependent claims 2-8, 10-12, 14-17, and 20-22 incorporate the allowable features of independent claims 1, 13, and 19 through their individual dependencies on the aforementioned independent claims.  Therefore, claims 1-8, 10-17, and 19-22, as recited in the September 20, 2021 RCE, are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered

http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686